Citation Nr: 1044259	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  10-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of recurrent ear 
infections with disequilibrium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's residuals of recurrent ear infections with 
disequilibrium are etiologically related to service.


CONCLUSION OF LAW

Residuals of recurrent ear infections with disequilibrium were 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for 
disability manifested by problems with equilibrium because the 
disability is related to his service, to specifically include his 
service in Okinawa, Japan where he had severe ear infections and 
took quinine tablets.

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that service connection is warranted for 
residuals of recurrent ear infections with disequilibrium.

As a preliminary matter, the Board notes that the RO granted 
service connection for bilateral hearing loss and tinnitus in the 
rating decision on appeal.  

Service treatment records (STRs) indicate the Veteran served in 
Okinawa from May 1953 to August 1954.  In September 1953 the 
Veteran complained of his ears hurting off and on for about a 
month.  The examiner noted that on examination he could not find 
anything but he diagnosed otitis externa.

A VA treatment and progress record in April 1955 notes that the 
Veteran had a history of infection of the ear canals in 1953 in 
service and dizziness for half a year.  The examiner noted that 
both ear canals were clear and that both ear drums were intact.  
The examiner diagnosed no residuals of an ear infection.

The Veteran was afforded a VA compensation and pension 
examination in August 2008 in which he reported that he had 
"jungle rot" while serving in Okinawa for 18 months and had 
dizzy spells treated by VA.  He stated that he had been on 
different types of medication and the dizziness had subsided.  He 
also reported a history of past ear infections. 

A statement received from Dr. M.C.S., M.D., in May 2009 notes the 
Veteran was seen at the office with complaints of a hissing noise 
in the ears together with some dizzy episodes on and off for some 
time.  Dr. M.C.S. noted that the Veteran was exposed to heavy 
noises in Okinawa during service and opined, based upon being an 
old Navy doctor, that the Veteran's service in the Army was a 
contributory factor to his present complaints.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned VLJ that he developed recurrent ear 
infections while in service, followed by problems with 
equilibrium, after returning from maneuvers in the jungle on 
Okinawa.  He testified that these ear infections, he referred to 
as "jungle rot," were treated with some kind of solution placed 
in his ears with a syringe.  He described symptoms to include 
severe dizziness, on occasion causing him to fall, with 
recurrences happening on a regular basis since his discharge from 
service. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Thus, the Veteran is competent to testify regarding his symptoms 
during and after active service.  He is also competent to testify 
in regard to events during service, such as experiencing severe 
ear infections.  In addition, the Board has found the Veteran to 
be credible. 

In light of the in-service complaints of his ears hurting on and 
off; in-service diagnosis of otitis externa; statement by Dr. 
M.C.S. etiologically linking the dizzy episodes to his service in 
Okinawa; his reported in-service and recurrent symptoms, and the 
Board's determination that the Veteran is competent and credible 
in reporting the onset of his disability in service, the Board 
finds that the Veteran is entitled to service connection for 
residuals of recurrent ear infections with disequilibrium.


ORDER

Entitlement to service connection for residuals of recurrent ear 
infections with disequilibrium is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


